Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Posture: Quayle action
This is a reissue application filed on 2/12/2019 of US patent 9,803185, issued on Oct. 31, 2017. 
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
Claims 1-14 are present in the `185 patent. The independent claim 1 is amended by the amendment filed on 1/10/2019.
The amendment filed 1/10/2019 proposes amendments to claim 1 and the specification that do not comply with 37 CFR 1.173(b), which sets forth the manner of making amendments in reissue applications.  A supplemental paper correctly amending the reissue application is required. See MPEP 1453.
The amendment to claim 1 includes strikethrough. The matter to be omitted by reissue must be enclosed in brackets. See 37 CFR 1.173 (b)(2) and (d) (1). The amendment to claim 1 also states that it is “four times amended”, which should be changed to amended.
The amendment to the specification column 1 uses double brackets to delete subject matter. The matter to be omitted by reissue must be enclosed in brackets. See 37 CFR 1.173 (b)(1), (d)(1).
				Conclusion
Claims 1-14 of the `185 patent are free of prior art.
Ongoing Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,803,185 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.

These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.


Future Correspondences
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Padmashri Ponnaluri whose telephone number is (571)272-0809.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jean Witz can be reached on 571-272-0927.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

All correspondence relating to this Reissue proceeding should be directed to:


By EFS:	
Registered users may submit via the electronic filing system EFS-Web at
https://efs.uspto.gov/efile/myportal/efs-registered

By Mail to:
Attn: Mail Stop “Ex Parte Reexam”	
Central Reexamination Unit
Commissioner for Patents
P. O. Box 1450
Alexandria VA   22313-1450


By FAX to:
(571) 273-9900
Central Reexamination Unit


Hand-Deliver any communications to:

Customer Service Window
Attn:  Central Reexamination Unit
Randolph Building, Lobby Level
401 Dulany Street
Alexandria, VA  22314


/Padmashri Ponnaluri/
Patent Reexamination Specialist
Central Reexam Unit 3991

/Bruce Campell/
Patent Reexamination Specialist
Central Reexamination Unit 3991

/Jean C. Witz/
Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991